         Case 3:16-md-02741-VC Document 4603 Filed 07/17/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITIGATION
                                                  Case No. 16-md-02741-VC

                                                  PRETRIAL ORDER NO. 165:
 This document relates to:
                                                  MOTION TO SEVER IN
 Bourgeoris v. Monsanto Co., 18-cv-5249           BOURGEORIS V. MONSANTO

                                                  Dkt. No. 13, 18-cv-5249


       Steven Bussard is directed to sever his case in accordance with the procedures outlined in

Pretrial Order No. 155. See Dkt. No. 4454. He may then file a motion for substitution of counsel.

       IT IS SO ORDERED.

Date: July 17, 2019                                         ___________________________
                                                            Honorable Vince Chhabria
                                                            United States District Court
